Citation Nr: 0834522	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  04-32 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for dysthymia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the above claims.

In July 2005, the veteran withdrew his claims for service 
connection for numbness and tingling in both hands (carpel 
tunnel syndrome), tobacco use disorder, obesity, dermatitis, 
positive purified protein derivative, elevated blood 
pressure, paresthesias of the left hand and forearm, muscle 
weakness of the left upper extremity, joint pain in the upper 
arm, and chronic obstructive pulmonary disease.  See 
38 C.F.R. § 20.204.  

In the July 2005 letter, the veteran did state that he was 
filing for service connection for peripheral neuropathy in 
the right leg and groin and any disorder associated with that 
disability.  Also, in a September 2006 statement in support 
of the case, the veteran referred to claims for service 
connection for back pain, asthma, residuals of pneumonia, 
lung problems, and allergic rhinitis.  These issues are 
referred to the RO for appropriate action.  

In November 2007, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence of record does not 
support a diagnosis of PTSD associated with a documented 
inservice stressor.  

2.  Dysthymia did not have its onset during active service or 
result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection PTSD 
have not been met.  38 U.S.C.A. § 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).  

2.  The criteria for entitlement to service connection for 
dysthymia have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Subsequent to the November 2007 Board remand, complete notice 
was sent in a November 2007 letter and the claims were 
readjudicated in a June 2008 supplemental statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.


A.  PTSD

Establishment of service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (2005).  See also, Cohen v. Brown, 
10 Vet. App. 128 (1997).  If the evidence establishes that 
the veteran engaged in combat with the enemy and that the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See, 
38 U.S.C.A. § 1154(b).  

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  See, 
38 C.F.R. § 3.304(f).  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  

The record shows that the veteran received psychiatric 
treatment from the Vet Center.  A treatment note dated 
December 1993 stated that the veteran had PTSD.  Subsequent 
records show that the veteran received treatment for PTSD 
from the Vet Center from May to June 2003.  In a letter 
addressed to the RO dated October 2003, a Vet Center social 
worker described two stressors that the veteran experienced 
and stated that the veteran's symptoms represents a PTSD 
diagnosis from military service in Vietnam.  However, this 
letter does not show that the diagnosis was supported by a 
mental status examination and the alleged symptoms appear to 
be based on the veteran's statements.  Significantly, the 
social worker did not state that he had had the opportunity 
to review the veteran's claims folder (including the medical 
records contained therein) and thus did not address the non-
PTSD psychiatric diagnoses that the veteran has received.  
Consequently, the Board does not find these records 
supportive of a grant of service connection for PTSD.  

During VA treatment, and specifically at a VA examination 
conducted in May 2003, however, the veteran was found not to 
have PTSD.  The May 2003 VA examination report stated that 
the veteran's claims file was reviewed.  The veteran 
underwent a mental status examination and was diagnosed as 
not meeting the full criteria for PTSD.  His condition was 
found to be best described as dysthymia.  During treatment in 
November 2003, the VA psychiatrist stated that it was 
questionable whether depression or PTSD were primary 
diagnoses as the veteran did not provide any detailed trauma 
incidents.  Following a mental status examination in June 
2004, the veteran was diagnosed as having depression and 
anxiety and PTSD was ruled out.  A June 2005 progress note 
includes a diagnosis of PTSD.  The noted includes the 
veteran's account of his alleged stressors.  The examiner, 
however, did not review the claims file or offer an opinion 
as to whether the veteran's PTSD was linked to any claimed 
inservice stressor.  In July 2006, following a mental status 
examination, the veteran was found to present an irritable 
mood and his statements presented as manipulative and void of 
any type of honest or productive intent.  

Based on this evidentiary posture, the Board finds that the 
record does not contain competent evidence of a diagnosis of 
PTSD associated with a documented inservice stressor.  The 
most persuasive opinion is that offered after the May 2003 VA 
examination which included a review of the veteran's complete 
history and claims folder and after which the examiner opined 
that the veteran did not meet the diagnostic criteria for 
PTSD.  The preponderance of the evidence is, therefore, 
against the claim for service connection for PTSD.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107.  


B.  Dysthymia

Post-service medical treatment records show that the veteran 
had been diagnosed as having dysthymia.  Therefore, the first 
requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
dysthymia.  

The service medical records are negative for any complaints 
or findings of dysthymia.  They do, however, show that in 
July 1967, the veteran was treated for complaints of being 
tired and depressed.  He had no specific symptoms and the 
examination was negative.  He was diagnosed as having no 
organic disease.  The veteran reported having nervous trouble 
at separation; however, the separation examination reported 
the veteran's psychiatric condition as normal.  

Post-service VA treatment records show that the veteran was 
diagnosed and treated for dysthymia; however, they do not 
show that the veteran's dysthymia had its onset during active 
service or is related to any in-service disease or injury.  
Following service, the veteran was diagnosed as having 
dysthymia in July 2002 during VA treatment.  There is no 
competent medical evidence of record showing that the 
veteran's dysthymia had its onset during active service or is 
related to any in-service disease or injury, including the 
inservice complaint of being tired and depressed.  As the 
veteran's separation examination reported his psychiatric 
condition as normal and there is no evidence of another 
complaint of depression inservice, it appears that the 
veteran's inservice complaint of being tired and depressed 
was acute and transitory and had no lasting affect.  The 
first evidence following service that indicated that the 
veteran had dysthymia was in 2002, approximately 34 years 
following separation.  The long time lapse between service 
and any documented evidence of treatment preponderates 
against a finding of a seizure disorder during service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
dysthymia to service, and the medical evidence of record does 
not otherwise demonstrate it is related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for PTSD is denied.

Service connection for dysthymia is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


